Citation Nr: 1141609	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertensive retinopathy, claimed as secondary to hypertension.

3.  Entitlement to service connection for renal cell carcinoma, clear cell variant, nuclear grade 2, claimed as kidney cancer, claimed as a result of exposure to herbicides and claimed as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (specifying these three issues for appeal) was received in September 2006, a statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.

The Veteran testified at a Board hearing in July 2011.  A transcript of that hearing is associated with the claims-file.

The Board notes that, during the July 2011 Board hearing, the Veteran and his representative made reference to intentions to file several new claims for VA benefits that are not currently on appeal.  Among these were claims of entitlement to an increased disability rating for diabetes mellitus, entitlement to an increased disability rating for PTSD, and entitlement to service connection for a heart disability.  The claims-file does not yet reflect whether any further action may have been taken on these claims.  These issues are hereby referred to the RO for any appropriate action to clarify the Veteran's intentions and follow-up on any claims filed.

The Board has slightly recharacterized the issues of entitlement to service connection for hypertension and for renal cell carcinoma, as reflected above, to most clearly reflect the full scope of the Veteran's contentions with regard to secondary theories of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's July 2011 Board hearing presentation clarified the Veteran's contentions to express that his hypertension may be secondary to either his service-connected diabetes or his service-connected PTSD, in addition to the primary contention that the hypertension results from Agent Orange exposure in Vietnam.  Discussion at the July 2011 Board hearing was directed to the topic of the Veteran having established service-connection for PTSD during the course of the this appeal.  The Veteran was asked whether his current contentions included an assertion that the hypertension may be caused or aggravated by PTSD, and the Veteran's affirmative response prompted that the Board "make a notation to look at that secondary theory as well; the hypertension may be caused or aggravated either by the diabetes, or the PTSD."  The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The September 2004 VA examination report of record offers a medical opinion addressing part of the matter on appeal in that it discusses whether hypertension may be secondary to diabetes mellitus.  However, an April 2005 RO rating decision established service-connection for PTSD and the Veteran has now contended that his hypertension may be caused or aggravated by his PTSD.  There is no medical opinion of record addressing whether the Veteran's hypertension may be caused or aggravated by his service-connected PTSD.  Under the circumstances in this case, the Board finds that a VA examination with a medical etiology opinion is appropriate to determine whether the Veteran's claimed hypertension is caused or aggravated by his now-service-connected PTSD pathology.

Additionally, the Veteran claims entitlement to service connection for hypertensive retinopathy, claimed as secondary to hypertension.  The Veteran's claim for service connection for hypertension is currently on appeal, and the Board is presently remanding that claim for additional development.  The claim for service connection for hypertensive retinopathy is inextricably intertwined with the hypertension claim.  The RO should reconsider the hypertensive retinopathy claim after development and reconsideration of the hypertension claim.

The Veteran's claim of entitlement to service connection for renal cell carcinoma was originally raised with the most clearly articulated theory of entitlement featuring the Veteran's contention that the renal cell carcinoma was a result of exposure to herbicides in Vietnam.  However, in the January 2008 substantive appeal and at the Veteran's July 2011 Board hearing, he and his representative further specifically contended that the renal cell carcinoma may be secondary to the already service-connected residuals of prostate cancer.  The Veteran's spouse further testified that "[t]he physician that did the surgery for his prostate told him, or told me that they kind of like went hand-in-hand together, and they were so close to each other."  The July 2011 Board hearing testimony further indicated that the Veteran's treatment for prostate cancer took place at VA facilities; thus, it appears that the testimony of the Veteran and his spouse may recall that a VA medical professional opined that there was a medical link between the prostate cancer that was diagnosed in 1997 and the renal cell carcinoma that was diagnosed in late 1998.  The Board's review of the claims-file does not reveal written documentation of such a medical opinion.

The Board again notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also again notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to provide the Veteran with every appropriate consideration in this appeal, the Board believes that a VA examination with a medical opinion is warranted under these circumstances.  In this case where the Veteran is established to have been exposed to carcinogenic herbicides during military service, where the Veteran is established to have developed prostate cancer related to such in-service exposure, and where the Veteran's spouse has testified that a VA medical professional directly involved with the Veteran's prostate cancer treatment may have opined that the Veteran's diagnosed renal cell carcinoma was linked to the prostate cancer, the Board finds that fully informed appellate review would benefit significantly from a VA examination with a medical opinion directly addressing the medical etiological questions at issue.  The sought medical opinion should include a determination of whether it is at least as likely as not that the renal cell carcinoma was caused or aggravated by the service-connected prostate cancer pathology.  As the Veteran has not yet been afforded such an examination, remand to provide an appropriate VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take the necessary actions to ensure compliance with all VCAA notice and assistance requirements, to include proper notice pertaining to claims of entitlement to service connection on a secondary basis.  The RO/AMC should also ensure that the Veteran's most up-to-date VA treatment records (since the date of the last time the claims-file was updated with VA treatment records) have been associated with the claims-file.

2.  The Veteran should be scheduled for an appropriate examination to evaluate the etiology of his hypertension.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

a)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension is proximately caused by, or permanently aggravated by, the Veteran's active military service, to include the Veteran's exposure to herbicides in Vietnam.

b)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension is proximately caused by the Veteran's diabetes mellitus.

c)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension has been permanently aggravated by the Veteran's diabetes mellitus.

d)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension is proximately caused by the Veteran's PTSD.

e)  Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension has been permanently aggravated by the Veteran's PTSD.

A detailed rationale for all opinions expressed should be provided.

In the event that the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.

3.  The Veteran should be scheduled for an appropriate examination to evaluate the etiology of his renal cell carcinoma, clear cell variant, nuclear grade 2.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

a)  Is it is at least as likely as not (a 50% or higher degree of probability) that the renal cell carcinoma is proximately caused by, or permanently aggravated by, the Veteran's active military service, to include the Veteran's exposure to herbicides in Vietnam.

b)  Is it is at least as likely as not (a 50% or higher degree of probability) that the renal cell carcinoma is proximately caused by the Veteran's history of prostate cancer.

c)  Is it is at least as likely as not (a 50% or higher degree of probability) that the renal cell carcinoma has been permanently aggravated by the Veteran's history of prostate cancer.

A detailed rationale for all opinions expressed should be provided.

In the event that the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  Thereafter, the RO/AMC should review the expanded record and determine if the benefits sought can be granted (including with regard to the claim of entitlement to service connection for hypertensive retinopathy).  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


